Citation Nr: 1636390	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for squamous cell carcinoma in the left neck, to include as due to Agent Orange exposure. 
 

REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968, and from November 1972 to September 1988, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2009, the RO, in pertinent part, denied a compensable evaluation for service-connected bilateral hearing loss.  The Veteran filed a notice of disagreement dated in March 2009 and the RO issued a statement of the case dated in June 2009.  The Veteran submitted a substantive appeal in August 2009.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at the regional office.  A transcript of the hearing has been associated with the Veteran's claims file. 
 
The matter of a compensable evaluation for bilateral hearing loss was remanded by the Board in March 2014, October 2014, and July 2015.

The issue of entitlement to service connection for squamous cell carcinoma in the left neck is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDING OF FACT

For the appeal period, service-connected bilateral hearing loss was manifested by no more than auditory acuity level II in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In November 2008 and March 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations in connection with the claim decided herein that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and offered reasoned opinions based on a review of the relevant evidence. 

In July 2015, this matter was remanded in order to obtain the results of audiometry testing conducted on April 28, 2014 and updated VA treatment records from July 2014.  Upon remand, updated treatment records were obtained and VA undertook a search for the requested April 28, 2014 testing results.  After review, VA determined that, instead of April 28, 2014, it was in May 24, 2014 that the Veteran was afforded VA audiometry testing to determine the severity of the Veteran's service-connected bilateral hearing loss.  No April 28, 2014 testing was found.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, the Board finds that there has been compliance with the duties to notify and assist. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, the Veteran has not demonstrated an exceptional pattern of hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.

The Veteran was also afforded a VA examination dated in November 2008.  At such evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
50
50
60
LEFT
-
20
30
35
50

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 46 decibel loss in the right ear and a 34 decibel loss in the left ear.  The audiologist indicated that the Veteran had 84 percent speech discrimination in each ear.  These audiometry test results equate to level II hearing in the right ear and level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level II hearing in the right ear and level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Veteran was also afforded a VA examination dated in March 2010.  At such evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
45
50
55
LEFT
-
20
30
35
45

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 44 decibel loss in the right ear and a 33 decibel loss in the left ear.  The audiologist indicated that the Veteran had 92 percent speech discrimination in each ear.  These audiometry test results equate to level I hearing in the right ear and level I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level I hearing in the right ear and level I hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Veteran was seen on April 28, 2014 for an audiological evaluation.  The Veteran was noted to have bilateral sensorineural hearing loss.  The Veteran was noted to have low frequency hearing sloping to moderate sensorineural hearing loss bilaterally.  Speech discrimination scores were 80% Ad and fair 92% As.  The Veteran described difficulty understanding speech, especially in the presence of background noise.

At a May 24, 2014, VA audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
40
50
60
LEFT
-
35
35
45
60

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 45 decibel loss in the right ear and a 44 decibel loss in the left ear.  The audiologist indicated that the Veteran had 96 percent speech discrimination in each ear.  These audiometry test results equate to level I hearing in the right ear and level I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level I hearing in the right ear and level IV hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  The Veteran described the impact of his hearing loss disability, indicating that he had an inability to hear or  distinguish specific conversations.  He reported that he worked part-time for a golf company doing reservations and that if  he does not have his hearing aids, it is hard to pick up conversations on the phone. 

The Veteran's private and VA outpatient treatment records were also examined and, while these records note ongoing treatment and hearing aid complaint, objective evidence does not indicate findings that would warrant a higher evaluation.

The Board finds that the requirements for higher evaluations for bilateral hearing loss are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  The Veteran's statements appear to be accurate as there are higher decibel thresholds shown at several Hertz levels.  Nevertheless, based on the rating criteria, a higher rating is not warranted.

The above determinations are based upon consideration of applicable rating provisions.  The April and May 2014 reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 455.  It was noted that the Veteran described difficulty understanding speech, especially in the presence of background noise.  The Veteran also indicated that he had an inability to hear or distinguish specific conversations.  He reported that he worked part-time for a golf company doing reservations and that if  he does not have his hearing aids, it is hard to pick up conversations on the phone.  Thus, he is able to make a reasonable accommodation for his hearing loss (use of hearing aids) in a work setting.  Such effects do not take the Veteran's case outside the norm as to warrant the referral of the case for the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for higher initial ratings for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.


ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

In June 2015, the RO denied entitlement to service connection for squamous cell carcinoma in the left neck.  The Veteran filed a timely notice of disagreement.  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses this issue, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case regarding the issue of entitlement to service connection for squamous cell carcinoma in the left neck, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


